Title: To Alexander Hamilton from Joseph Whipple, 30 January 1792
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth [New Hampshire] January 30, 1792. Has “exchanged Cash” for “a Note of the bank of the United States No. 314 for two thousand Dollars dated Jany 17. 1792,” despite the fact the cash received for the note exceeds “the Amount of Specie received Since the last return.” Realizes that this transaction represents “a deviation from the instruction” in Hamilton’s circular letter of October 14, 1789, but adds: “… having found by consulting the Commissioner of Loans (who alone of late has presented drafts on me from the Treasury) that no inconveniences would arise in his department” because of this transaction. Therefore asks whether “an exact adherence” to Hamilton’s instructions of October 14, 1789, “under all circumstances is to be observed.”
